United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                    March 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-20414
                           Summary Calendar


                            AARON GREENLEE,

                                                  Plaintiff-Appellee,

                                versus

                  DEAN DARREN ALLREAD, Etc.; ET AL.,

                                                          Defendants,

         DEAN DARREN ALLRED, individually and in his official
             capacity as Deputy Sheriff for Harris County,

                                                 Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (4:01-CV-1335)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Dean Darren Allred, a former deputy sheriff for Harris County,

Texas, pursues this interlocutory appeal from the denial of his

qualified immunity claim for a false arrest claim brought pursuant

to 42 U.S.C. § 1983 by Aaron Greenlee.        We have jurisdiction to

determine, as a matter of law, whether a defendant is entitled to

qualified immunity, after accepting all of the plaintiff’s factual

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
allegations as true, by determining whether those facts show, inter

alia, that the defendant’s conduct was objectively reasonable under

clearly established law at the time of the conduct.                 E.g., Kinney

v. Weaver, 367 F.3d 337, 346-50 (5th Cir. 2004) (en banc).                    (We

need not reach whether Allred reasonably relied on the field test

he conducted to determine probable cause.)

     The   district    court   ruled       that,   based    upon    our   court’s

precedent, the arrest could not be supported by the probable cause

that existed for the traffic violations discovered by Allred before

and during his stop of Greenlee’s vehicle.                 The Supreme Court’s

decision in Devenpeck v. Alford, 125 S. Ct. 588, 593-95 (2004),

abrogates our court’s rule that the uncharged offense establishing

probable cause be related to, and based upon the same conduct as,

the offense identified by the arresting officer at the time of the

arrest, see Trejo v. Perez, 693 F.2d 482, 485-86 (5th Cir. 1982),

or given by the officer at booking, see Gassner v. City of Garland,

864 F.2d 394, 398 (5th Cir. 1989).

     Accordingly, we VACATE the district court’s determinations in

regard to Allred’s summary judgment motion based upon qualified

immunity     and   REMAND   the   case      to     the   district    court    for

consideration in the light of the Supreme Court’s recent opinion in

Devenpeck.    (On remand, should the district court continue to deny

qualified immunity and should Allred pursue another interlocutory



                                       2
appeal, the field-test issue not reached in this opinion will be

subject to our review, should Allred again present it.)


                                          VACATED AND REMANDED




                                3